Citation Nr: 1800915	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  10-41 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than June 3, 2010, for the award of service connection for the cause of the Veteran's death, for eligibility for dependency and indemnity compensation (DIC), death pension and accrued benefits.

2.  Entitlement to pension and special monthly pension by reason of being housebound or in need of aid and attendance for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  The Veteran died in February 1997.  The appellant is the Veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2011, the appellant testified during a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  Following the hearing, the appellant submitted additional evidence accompanied by a written waiver of initial Agency of Jurisdiction (AOJ) consideration of the evidence.  The evidence is accepted for inclusion in the record on appeal.

In March 2014, the Board remanded the appeal for further development.

As the Board is granting in full the benefits on appeal, discussion of VA's duties to notify and assist is unnecessary.


FINDINGS OF FACT

1.  The appellant filed her original claim for service connection for cause of the Veteran's death on March 24, 1997, at which time she had a 19-year-old daughter attending college (one dependent).

2.  The RO originally awarded service connection for cause of the Veteran's death in a July 1997 rating decision; there is no evidence that the appellant received DIC or death pension benefits from such award.

3.  The appellant was remarried from June [REDACTED], 2000, through December [REDACTED], 2006.

4.  The appellant filed another claim for death benefits in June 2010; in July 2010, the RO granted DIC benefits, effective from June [REDACTED], 2010.

5.  At the time of the Veteran's claim for pension, his income did not exceed the MAPR then in effect.

6.  Prior to his death, the Veteran was in need of regular aid and attendance.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date for DIC benefits have been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.102, 3.159, 3.160, 3.400 (2017).

2.  The criteria for nonservice-connected pension, for accrued purposes, are met.  38 U.S.C. § 1521, 5107 (West 2014); 38 C.F.R. § 3.3 (b)(3), 3.23, 3.271, 3.272 (2017).

3.  The criteria for entitlement to special monthly compensation based on the need for aid and attendance for accrued benefits purposes have been met.  38 U.S.C. § 1114 (West 2014); 38 C.F.R. § 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date Claim

DIC may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a) (2014); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.

Generally, the effective date of an evaluation and award of pension, compensation, or DIC based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Here, the appellant was originally awarded service connection for cause of the Veteran's death by a July 1997 rating decision, along with basic eligibility to Dependents' Educational Assistance.  At such time, the appellant and the late Veteran's daughter was 19 years old and attending college.

There is no evidence in the record to indicate that the RO ever paid the appellant DIC or death pension benefits after the Veteran's death was originally service-connected.

The appellant has submitted documentation showing that she remarried in June 2000 and was divorced in December 2006.  

The Board notes that 38 C.F.R. § 3.55 (a)(3) provides that, on or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of dependency and indemnity compensation, unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.

The appellant reapplied for DIC, death pension and accrued benefits in June 2010.

In the July 2010 rating decision, the RO assigned an effective date of June [REDACTED], 2010, (date of appellant's claim) for the award of DIC benefits and listed the payment start date of July 1, 2010.

In her October 2010 VA Form 9, which was received within one year of the July 2010 rating decision, the appellant expressed her desire to have "retroactive" dependency and indemnity compensation and appears to request an earlier effective date for the award of service connection for cause of death.  

Based on the above, the Board finds that the appellant is entitled to DIC benefits, effective from the date of her original claim, March 24, 1997, through June 2, 2000, and from December 20, 2006, forward.  The Board notes that for a portion of that time, the appellant's DIC award would include her then-dependent daughter.

In so finding, the Board notes that a claim by a surviving spouse for DIC is also considered to be a claim for death pension and accrued benefits.  38 U.S.C. § 5101 (b)(1) (West 2014); 38 C.F.R. § 3.152 (2017). The greater benefit will be awarded, unless the claimant requests otherwise.  38 C.F.R. § 3.151 (2017).

As noted, the appellant has been granted DIC. Death pension is a lesser benefit than DIC. See VA Rate Table for Death Pension(https://www.benefits.va.gov/pension/current_rates_survivor_pen.asp) and VA Rate Table for DIC (https://benefits.va.gov/Compensation/current_rates_dic.asp). 38 C.F.R.§ 3.151 (a) (2017) states, regarding claims for compensation and pension, that "[t]he greater benefit will be awarded, unless the claimant specifically elects the lesser benefit." 

The Board finds that as the appellant has been granted DIC and has not specifically elected the lesser benefit of death pension; DIC, as the greater benefit, is therefore appropriate in this case.  

II. Pension  & Special Monthly Pension

Prior to the Veteran's death, he submitted a VA Form 21-527, Income Net-Worth and Employer Statement (In support of claim for Total Disability), indicating he was housebound due to his brain tumor and included his monthly income.  The RO received such claim on February 12, 1997, prior to the Veteran's death on February 28, 1997.  

The Board previously construed such to be a claim for pension and special monthly pension by reason of being housebound.  38 C.F.R. §§ 3.1(p); 3.155(a).  The claim was pending at the time of the Veteran's death as it was not adjudicated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The Board now finds special monthly pension based on the need for aid and attendance was implicitly included in such claim, as the Veteran was hospitalized at the time, and has expanded his claim. 

A.  Pension

Pursuant to 38 U.S.C.A. § 1521(a), an improved, or nonservice-connected or NSC, pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  

Basic entitlement to improved pension exists if, among other requirements that are not at issue in this case, a veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (a)(3) (2017). The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

To calculate pension, the maximum rates for NSC pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C. § 1521; 
38 C.F.R. § 3.23(b).  In addition, payment of a NSC pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the veteran, the veteran's spouse, and the veteran's children, which is not an issue here.  38 U.S.C. § 1522(a); 38 C.F.R. § 3.274.  In determining countable annual income for NSC pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income) shall be included except for listed exclusions.  See 38 U.S.C. § 1503(a); see also 
38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Social Security Association (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

Medical expenses in excess of five percent of the MAPR, which have been paid by the claimant, shall be excluded from countable income for the purpose of determining entitlement to improved pension.  38 C.F.R. § 3.272.

The MAPR for a Veteran with one spouse and dependent child was $12, 560, in February 1997, at the time the Veteran filed his claim.  As noted above, the Veteran's daughter was 19 years old and in college and was therefore a dependent child.

The record reflects that the Veteran had no income, as documented on his February 1997 Income-Net Worth and Employment Statement, and was receiving only a nominal monthly payment for his service-connected residuals of shrapnel wounds, rated as 10 percent disabling.  In particular, he was not in receipt of SSA benefits, as the appellant submitted documentation showing he was about to begin receiving such benefits but then passed away.  Additionally, the appellant also had no income; medical records reflect that she had not worked for approximately 10 years prior to the Veteran's passing so that she could serve as his caregiver.

Accordingly, even before considering the Veteran's medical expenses, it is clear that his income did not exceed the MAPR of $12, 560 then in effect.  Therefore, entitlement to pension, for accrued benefits, is granted.

B. Special Monthly Pension

Special monthly pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran shall be considered to be in need of regular aid and attendance if: he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or, he is a patient in a nursing home because of mental or physical incapacity; or, he establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran to dress or undress himself, or to keep clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of the daily environment.  38 C.F.R. § 3.352(a).

In the present case, there is no dispute that the Veteran was hospitalized at the time he filed his claim and until his death, ergo, he required regular aid and attendance.   Based on this evidence, and in resolving all doubt in his favor, the Board finds that the Veteran met the criteria, on a facts-found basis, for special monthly pension based on the need for aid and attendance.  This is a greater benefit than special monthly pension at the housebound rate.


ORDER

An earlier effective date of  March 24, 1997, through June 2, 2000, and from December 20, 2006, forward, for entitlement to DIC benefits is granted.

Non-service connected pension, for accrued purposes, is granted.

Special monthly pension, based on the need for aid and attendance, for accrued purposes, is granted.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


